

115 HR 4054 IH: Medicaid Requiring Expenditures for Public Objectives to be Reflective of Total Spending Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4054IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to require States to submit an annual report on
			 sources of funds used to finance the non-Federal share of expenditures
			 under such title, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Requiring Expenditures for Public Objectives to be Reflective of Total Spending Act or the Medicaid REPORTS Act. 2.Requirement for States to submit reports on sources of funds used to finance the non-Federal share of Medicaid (a)In generalSection 1903(w)(6) of the Social Security Act (42 U.S.C. 1396b(w)(6)) is amended by adding at the end the following new subparagraphs:
				
 (C)The Secretary shall require each State to submit a report, at least once during 2019 and each subsequent year, using formats and standards established and updated as necessary by the Secretary, that identifies each source of funds specified in subparagraph (D) (and the amount of funds from each such source) used by the State to finance the non-Federal share of expenditures under this title for such year. Such report also shall—
 (i)identify each entity providing the funds used by the State to finance the non-Federal share of expenditures under this title; and
 (ii)provide such additional information as the Secretary determines is sufficient to ensure the State’s compliance with the requirements of this title applicable to financing such non-Federal share.
 (D)A source of funds specified in this subparagraph includes each of the following: (i)A State appropriation or transfer to the State agency administering the State plan under this title, or to any other State agency or government entity that is used to finance such non-Federal share of expenditures under this title.
 (ii)A bona fide provider-related donation (as defined in paragraph (2)(B)) and donation revenue (as described in paragraph (2)(C)).
 (iii)A broad-based health care related tax (as defined in paragraph (3)(B)). (iv)An intergovernmental transfer from a unit of local government within the State.
 (v)A certified public expenditure from a unit of local government within the State. (vi)The general revenue of the State.
 (vii)Any other source as determined necessary by the Secretary. (E)Not later than 12 months after the date on which a report required under subparagraph (C) is submitted, the Secretary shall make the information included in such report publicly available on the website of the Centers for Medicare & Medicaid Services..
 (b)Conforming AmendmentSection 1903(w)(6)(A) of such Act (42 U.S.C. 1396b(w)(6)(A)) is amended by inserting before the period at the end the following: or the transferred funds are not reported as required under subparagraph (C).
 (c)ClarificationSection 1903(w) is amended by striking unit of government each place it appears and inserting unit of local government, State university, or State agency. 